Case 1:17-cv-02897-TWP-MPB Document 102-1 Filed 07/17/19 Page 1 of 3 PageID #: 2094



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

                                                      )
   COMMON CAUSE INDIANA,                              )
                                                      )
                 Plaintiff,                           )
                                                      )   Case No. 1:17-cv-3936-TWP-MPB
                 v.                                   )
                                                      )
   CONNIE LAWSON, in her official capacity as         )
   Secretary of State of Indiana; J. BRADLEY          )
   KING, in his official capacity as Co-Director of   )
   the Indiana Election Division; and ANGELA M.       )
   NUSSMEYER, in her official capacity as Co-         )
   Director of the Indiana Election Division,         )
                                                      )
                 Defendants.                          )
                                                      )
                                                      )
   INDIANA STATE CONFERENCE OF THE                    )
   NATIONAL ASSOCIATION FOR THE                       )
   ADVANCEMENT OF COLORED PEOPLE                      )
   and LEAGUE OF WOMEN VOTERS OF                      )   Case No. 1:17-cv-02897-TWP-MPB
   INDIANA,                                           )
                                                      )
                 Plaintiffs,                          )
                                                      )
                 v.                                   )
                                                      )
   CONNIE LAWSON, in her official capacity as         )
   Secretary of State of Indiana; J. BRADLEY          )
   KING, in his official capacity as Co-Director of   )
   the Indiana Election Division; and ANGELA M.       )
   NUSSMEYER, in her official capacity as Co-         )
   Director of the Indiana Election Division,         )
                                                      )
                 Defendants.                          )
                                                      )




        [PROPOSED] ORDER GRANTING PLAINTIFFS UNOPPOSED MOTION TO
                EXTEND DISCOVERY AND RELATED DEADLINES

          Plaintiffs having filed their Unopposed Motion to Extend Discovery and Related

   Deadlines, and the Court having read and reviewed the same and being duly advised, the Court

   now finds that said Motion should be GRANTED.


                                                  1
Case 1:17-cv-02897-TWP-MPB Document 102-1 Filed 07/17/19 Page 2 of 3 PageID #: 2095



         IT IS THEREFORE ORDERED that:

            1. The deadline for non-expert witness discovery and discovery relating to liability

               issues shall be extended from August 9, 2019 to September 23, 2019.

            2. The deadline for the party with the burden of proof to file a statement of the claims

               or defenses it intends to prove at trial, stating specifically the legal theories upon

               which the claims or defenses are based, shall be extended from August 23, 2019 to

               September 23, 2019.

            3. The deadline for Plaintiffs to disclose the name, address, and vita of any expert

               witness, and to serve the report required by Fed. R. Civ. P. 26(a)(2), shall be

               extended from August 23, 2019 to September 23, 2019.

            4. The deadline for Defendants to disclose the name, address, and vita of any expert

               witness, and to serve the report required by Fed. R. Civ. P. 26(a)(2) shall be 30 days

               after Plaintiff serves its expert witness disclosure; or if Plaintiffs have disclosed no

               experts, the deadline for Defendants to make its expert disclosure shall be extended

               from September 20, 2019 to October 23, 2019.

            5. The deadline for expert witness discovery and discovery related to damages shall

               be extended from September 20, 2019 to October 18, 2019.

            6. The deadline to file dispositive motions shall be extended from October 18, 2019

               to November 18, 2019.




                                                  2
Case 1:17-cv-02897-TWP-MPB Document 102-1 Filed 07/17/19 Page 3 of 3 PageID #: 2096



          The Court’s November 1, 2018 Case Management Order (Common Cause Dkt. 120;

   NAACP Dkt. 79) and March 6, 2019 Scheduling Order (Common Cause Dkt. 136; NAACP Dkt.

   93) shall otherwise remain in effect.



   Dated: _____________________                          ____________________________
                                                               Hon. Tanya Walton Pratt
                                                               U.S. District Court Judge




          cc:     All ECF-registered counsel of record

                                                  3
